Case 3:19-cv-20669-MAS-TJB Document 77 Filed 07/23/20 Page 1 of 8 PagelD: 2294

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

SANDHILLS GLOBAL, INC.,

Plaintiff, | Civil Action No. 19-20669 (MAS) (TJB)

v. MEMORANDUM OPINION

LAWRENCE GARAFOLA, et al.,

Defendants.

 

SHIPP, District Judge

This matter comes before the Court upon Defendants Lawrence Garafola, Sr. (“Garafola’’)
and Facts Technology, LLC*s (“Facts Technology”) (collectively, “Defendants”) Motion to
Dismiss. (ECF No. 14.) Plaintiff Sandhills Global, Inc. (“Plaintiff or “Sandhills”) opposed (ECF
No. 19), and Defendants replied (ECF No. 22). The Court has carefully considered the parties”
submissions and decides the matter without oral argument pursuant to Local Civil Rule 78.1. For
the reasons set forth in this Memorandum Opinion, Defendants’ Motion is granted in part and
denied in part.
I. | BACKGROUND! .
In July 2018, Sandhills acquired Garafola’s company, Equipmentfacts, LLC

(“Equipmentfacts”), which is in “the business of providing online auction solutions for heavy

equipment, truck, agriculture, and related auction industries” (“Eqiupmentfacts’s business”). (Ver.

 

' For the purposes of a motion to dismiss, the Court accepts as true the factual allegations of the
Verified Complaint. See Phillips v. Ctv. of Allegheny, 315 F.3d 224, 233 (3d Cir. 2008).
Case 3:19-cv-20669-MAS-TJB Document 77 Filed 07/23/20 Page 2 of 8 PagelD: 2295

Compl. J 15, 16, ECF No. 1.) Sandhills and Garafola entered into an Asset Purchase Agreement
(the “APA”), under which Sandhills purchased Equipmentfacts’ intellectual property, including
customer database, bidder database, and auctioneer lists, and the rights to Equipmentfacts’s
customer contracts and purchase orders. (/d.  16a—b.) Sandhills and Garafola also entered into an
Employment Agreement (the “EA”), under which Garafola became a Sandhills employee and
managed the company’s New Jersey office and employees. (/d. ¥ 19.) Ancillary to the APA and
the EA were various covenants restricting Garafola’s ability to compete with, solicit for, or
interfere with Eqiupmentfacts’s business (the “Covenants”). (/d. {fj 19-33.)

In July 2019, Sandhills learned Garafola and other employees were making plans to
unlawfully compete with Equipmentfacts’s business and subsequently terminated their
employment. Cd. §{] 37-38.) In August 2019, Sandhills filed a lawsuit in this Court against
Garafola; Marlene Green: Lawrence Garafola, Jr.; BidPath, Inc.; and BidFacts, LLC. See generally
Compl., ECF No. |, Sandhills Global, Inc. v. Garafola, et al., No. 19-17225 (“Sandhills f°). The
complaint alleges breach of contract, trade secret misappropriation, breach of duty of loyalty,
tortious interference, civil conspiracy, and conversion. (See id.)

“In September 2019, shortly after Sandhills initiated [Sandhills 1], Garafola formed Facts
Technology.” (Ver. Compl. { 42.) Sandhills alleges that Facts Technology competes with Sandhills
through OilfieldFacts, which is “branded as the “brainchild of Larry Garafola, Founder of
Equipmentfacts’” and marketed an “Online Marketplace for Equipment and Trucks.” (de.
{4 46-47.) Facts Technology also operates AuctioneerFacts, an “online broadcaster of live webcast
and timed auctions.” (/d. 4 56.) One Sandhills customers, who received a November 18, 2019,
e-mail message from Facts Technology, stated. “Facts Technology was providing auction services

nearly identical to the services provided by Sandhills through Equipmentfacts.com.” (/d. 4 61.)

i
Case 3:19-cv-20669-MAS-TJB Document 77 Filed 07/23/20 Page 3 of 8 PagelD: 2296

On November 25, 2019, Sandhills initiated this Action. (See generally Ver. Compl.) The

Verified Complaint alleges the following claims against Garafola:

Claim One: Breach of Contract—Purchase Agreement
Claim Two: Breach of Contract—Non-Competition
Agreement

Claim Three: Breach of Contract—Non-Disclosure
Agreement

Claim Four: Misappropriation of Trade Secrets

Claim Five: Violation of the Defend Trade Secrets Act,
18 U.S.C. § 1836

Claim Six: Breach of Duty of Loyalty

Claim Seven: Interference with a Business Relationship
and/or Expectancy (“Tortious interference”)

Claim Nine: Civil Conspiracy

The following claims are alleged against Facts Technology:

(See id.)

Claim Eight: Tortious Interference
Claim Nine: Civil Conspiracy

Sandhills simultaneously moved for a temporary restraining order against Defendants.

(ECF No. 3.) On December 16, 2019, the Court granted Sandhills temporary restraints, pending a

preliminary injunction hearing. (ECF No. 23.) During a two-day preliminary injunction hearing,

the Court received documentary exhibits and heard live testimony from two witnesses. (ECF

Nos. 56, 57.) The Court granted injunctive relief, finding Sandhills established a likelihood of

success on its breach of contract claims against Garafola. (Mem. Op. 16-25, ECF No. 63.) As to

Facts Technology, the Court “equally applie[d] the terms of the Injunction” because “Garafola has

admitted that, for all intents and purposes, he is Facts Technology—that they are one in the same.”

(id. at 25 (citation omitted).) The Court held that. “[a]s an entity in active participation with

Garafola, Facts Technology is [similarly] bound by the terms of the injunction pursuant to Rule

65(d\2).” (Id)
Case 3:19-cv-20669-MAS-TJB Document 77 Filed 07/23/20 Page 4 of 8 PagelD: 2297

Il. LEGAL STANDARD

“Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief, in order to ‘give the defendant fair notice of
what the .. . claim is and the grounds upon which it rests.’" Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)) {alteration in original).

District courts undertake a three-part analysis when considering a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6). Malleus v. George, 641 F.3d 560,
563 (3d Cir. 2011). “First, the court must *tak[e] note of the elements a plaintiff must plead to state
a claim.’ /d. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)) (alteration in original). Second,
the court must accept as true all of the plaintiff's well-pleaded factual allegations and “construe
the complaint in the light most favorable to the plaintiff.” Fowler v. UPMC Shadyside, 578 F.3d
203, 210 (3d Cir. 2009) (internal quotations and citation omitted). In doing so, the court is free to
ignore legal conclusions or factually unsupported accusations that merely state, “the-defendant-
unlawfully-harmed-me.” /gbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). Finally, the
court must determine whether “the facts alleged in the complaint are sufficient to show that the
plaintiff has a ‘plausible claim for relief.” Fowler, 578 F.3d at 211 (quoting /qgbal, 556 U.S. at
679). “The defendant bears the burden of showing that no claim has been presented.” Hedges v.
United States, 404 F.3d 744, 750 (3d Cir. 2005).
Il. DISCUSSION

Defendants filed this Motion to Dismiss prior to the Court's Preliminary Injunction Order.
Defendants move to dismiss the Complaint for failure to state a claim and for failure to allege facts
to pierce the corporate veil. (Defs.. Moving Br. 9-19, ECF No. 14-1.) Defendants alternatively

move to consolidate this matter with Sandhills 1, (fd. at 20-22.)
Case 3:19-cv-20669-MAS-TJB Document 77 Filed 07/23/20 Page 5 of 8 PagelD: 2298

A. Breach of Contract Claims

Defendants argue that Sandhills’s breach of contract claims should be dismissed because
“Plaintiff attempts to create an un-contracted-for limitation” in the non-competition agreement
between Sandhills and Garafola. (Defs.” Moving Br. 12.) According to Defendants, Sandhills
attempts to ban Garafola “from engaging in any business Sandhills takes issue with.” (/d.)
Defendants also argue that Sandhills “fails to plead with any specificity as to how Defendants are
competing with Plaintiff.” (/e.)

The Complaint alleges that Sandhills acquired Equipmentfacts, which is in “the business
of providing online auction solutions for heavy equipment, truck, agriculture and related action
industries.” (Ver. Compl. € 15—16 (emphasis added).) As part of the Equipmentfacts acquisition
and Garafola’s subsequent employment with Sandhills, Sandhills and Garafola entered into the
Covenants. (/d. ¥§ 16-21, 25-31; see also Exs. A-C to Ver. Compl., ECF No, | at *30-55.*) The
Complaint alleges that Garafola subsequently violated the Covenants by competing with Sandhills
and forming Facts Technology. (Ver. Compl. 4 42.) OilfieldFacts was “branded the “brainchild of
Larry Garafola, Founder of Equipmentfacts’” and marketed as an “Online Marketplace for
Equipment and Trucks.” (/d. {§ 46-47.) AuctioneerFacts operated as an “online broadcaster of live
webcast and timed auctions” and solicited Sandhills’s customers by “providing auction services
nearly identical to the services provided by Sandhills through Equipmentfacts.com.” (fd.
$7 56, 61.)

Considering the facts alleged as true, the Court finds that Sandhills has stated plausible
claims for breach of contract. Sandhills has not “attempt[ed] to create an un-contracted-for

limitation,” but seeks to enforce the terms of the Covenants as agreed upon by the parties—that

 

> Pages preceded by asterisks refer to page numbers on the ECF header.
Case 3:19-cv-20669-MAS-TJB Document 77 Filed 07/23/20 Page 6 of 8 PagelD: 2299

Garafola would not compete with, solicit for, or interfere with the Equipmentfacts Business.
Sandhills has, therefore, plausibly stated breach of contract claims against Garafola.*
B. Misappropriation Claims
Defendants argue that Sandhills fails to state trade secret misappropriation claims because
the Complaint does not specify what confidential and proprietary information Garafola
misappropriated. (Defs.” Moving Br. 13.} Here, the Complaint alleges that Garafola transmitted to
his personal e-mail account proprietary information belonging to Equipmentfacts and Sandhills,
including spreadsheets of auctioneers and bidders, which Garafola then used to launch Facts
Technology. (See Ver. Compl. fj 16a, 40a—e, 41, 43.) The Court, accordingly, denies Defendants’
motion to dismiss Sandhills’s misappropriation claims.
Cc. Civil Conspiracy Claim
Defendants argue that Sandhills’s civil conspiracy claim should be dismissed because
Sandhills pleads “no facts to support engagement in conspiracy” and because, “under New Jersey
law, Facts Technology cannot... conspire with . . . Garafola.” (Defs.” Moving Br. 13, 15.)
Sandhills argues that “a conspiracy may exist if an employee, director or officer acts in their
personal capacity and for their own benefit in committing the underlying tort.” (P1.’s Opp’n Br. 12,
ECF No. 19.)
To state a claim for civil conspiracy under New Jersey law, Sandhills must allege
a combination of two or more persons acting in concert to commit
an unlawful act, or to commit a lawful act by unlawful means, the
principal element of which is an agreement between the parties to

inflict a wrong against or injury upon another, and an overt act that
results in damage.

 

? In granting the preliminary injunction, the Court found Sandhills showed a likelihood of success
on its contract claims. (See Mem. Op. 16-25.)
Case 3:19-cv-20669-MAS-TJB Document 77 Filed 07/23/20 Page 7 of 8 PagelD: 2300

Banco Popular N. Am. v. Gandi, 876 A.2d 253, 263 (N.J. 2005) (internal quotations and citation
omitted). A civil conspiracy claim against a corporate officer and a corporation will be dismissed
where the plaintiff “fail[s] to state facts that show that the individual [d]Jefendant[ was] acting
outside the scope of [his] employment.” Marrin v. Capital Health Sys., Inc., No. 14-2558,
2015 WL 404783, at *10 (D.N.J. Jan. 29, 2015).

Here, the Complaint alleges that Garafola and Facts Technology “developed a scheme” to
access proprietary information and to “pass[] off [the information] as Fact Technology’s own.”
(Ver. Compl. ff 43, 133-34.) It does not allege, however, that Garafola did anything in his own
personal capacity, or for his own benefit. Because the Complaint fails to allege that Garafola acted
outside the scope of his employment, the Court dismisses Plaintiff's civil conspiracy claim, Claim
Nine, without prejudice.’

D. Garafola’s Individual Lability

Defendants also seek to limit Garafola’s tiability because “no basis exists to pierce the
corporate veil and hold Garafola liable for claims . . . against Fact Technology, the true target of
Piaintiff s Complaint.” (Defs.” Moving Br. 15.)

“Piercing the corporate veil” is a tool used to hold the owner of a corporation liable “where
the corporation is undercapitalized, where the corporation is less than a bona fide corporation,
when the corporation is a mere alter ego of the individual, or where the corporate form is merely
being used to perpetrate a fraud.” U.S. ex rel. Haskins v. Omega Inst., Inc., 1 F. Supp. 2d 555,
565 (D.N.J. 1998), decision clarified on reconsideration, 25 F. Supp. 2d 510 (D.N.J. 1998)

(citation omitted). “A corporate officer is[, nonetheless,] individually liable for the torts he

 

+ Furthermore, “Garafola has admitted that. for all intents and purposes, he is Facts Technology—
that they are one tn the same.” (Mem. Op. 25.) Indeed, it is not plausible to conspire with oneself.
¥ Pp P P
Case 3:19-cv-20669-MAS-TJB Document 77 Filed 07/23/20 Page 8 of 8 PagelD: 2301

personally commits and cannot shield himself behind a corporation when he is an actual participant
in the tort.” Donsco, Inc. v. Casper Corp., 587 F.2d 602, 606 (3d Cir. 1978). “It is axiomatic at a
basic, common-sense level, therefore, that a wrongdoer cannot receive a free pass on liability for
intentional misconduct simply by claiming to be immunized by the corporate shield.” Haskins,
11 F. Supp. 2d at 565.

Here, Defendant has not demonstrated why it is necessary to pierce the corporate veil to
find Garafola accountable for his tortious acts. As an agent and officer of Facts Technology acting
within the scope of his employment, Garafola may nonetheless be personally liable for the actions
he took. For these reasons, Garafola’s individual liability is not limited?

E. Consolidation with Sandhills I

Defendants argue that. if this matter is not dismissed, it should be consolidated with
Sandhills I. (Defs.” Moving Br. 21.) Under Local Civil Rule 42.1, “[a] motion to consolidate two
or more civil cases pending upon the docket of the Court shall be filed in the cases bearing the
earliest docket number.” L. Civ. R. 42.1. Here, Defendants incorrectly filed this motion in the
second-filed case. Defendants shall, accordingly, file their motion to consolidate on the Sandhills
f docket.

IV. CONCLUSION
For these reasons, Defendants’ Motion to Dismiss is granted in part and denied in part. The

Court will enter an Order consistent with this Memorandum Opinion.

f 7 ~
HM gdheps
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

> The Court notes again that “Garafola has admitted that, for all intents and purposes, he is Facts
Technology—that they are one in the same.” (Mem. Op. 25.)
